Citation Nr: 1609687
Decision Date: 03/10/16	Archive Date: 04/25/16

DOCKET NO. 14-24 352    DATE  MAR 10 2016 

On appeal from the Department of Veterans Affairs Regional Office in San Diego, California 


THE ISSUES 

1. Entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected bilateral foot disabilities. 

2. Entitlement to service connection for neuropathy of the right thigh, to include as secondary to service-connected bilateral foot disabilities. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral foot disabilities. 

4. Entitlement to a disability rating in excess of 10 percent for pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur, left foot, prior to March 13, 2014. 

5. Entitlement to a disability rating in excess of 10 percent for pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur, right foot, prior to March 13, 2014. 

6. Entitlement to a disability rating in excess of 30 percent for bilateral plantar fasciitis with degenerative joint disease and calcaneal spurs as of March 13, 2014. 

7. Entitlement to a disability rating in excess of 30 percent for bilateral pes cavus as of March l3, 2014. 

8. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION 

Appellant represented by: Travis Barrick, Esq. 


ATTORNEY FOR THE BOARD 

David Gratz, Counsel 


INTRODUCTION 

The Veteran served on active duty for training from January 1969 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

As an initial matter, the Board notes that the Veteran, in his June 2014 substantive appeal, indicated that he only wished to appeal the issues of "increased S.C. benefits," which the Board interprets to mean his increased ratings claims. However, in July 2014, the RO issued a Supplemental Statement of the Case on all issues currently on appeal. The Veteran, through his representative, proceeded to file a July 2014 statement continuing to contest all issues. Therefore, regardless of the original intention of the Veteran when filing his substantive appeal, the Board presumes that the Veteran's current intention is to continue to appeal all issues, and jurisdiction for those issues is properly now before the Board. See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The issues of entitlement to service connection for liver problems and entitlement to service connection for gastrointestinal problemsboth to include as secondary to the Veteran's service-connected foot disordershave been raised by the record in the Veteran's November 2012 Notice of Disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of 1) entitlement to service connection for bilateral knee disorders, to include as secondary to service-connected bilateral foot disabilities; 2) entitlement to service connection for neuropathy of the right thigh, to include as secondary to service-connected bilateral foot disabilities; 3) entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral foot disabilities; and 4) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT 

1. From April 8, 2011 to March 12, 2014, the Veteran's pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur constitute severe left foot injuries. 

2. From April 8, 2011 to March 12, 2014, the Veteran's pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur constitute severe right foot injuries. 

3. As of March 13, 2014, the Veteran's bilateral plantar fasciitis with degenerative joint disease and calcaneal spurs is pronounced, manifested by extreme tenderness of plantar surface of both feet, and not improved by orthopedic shoes or appliances. 

4. As of March 13, 2014, the Veteran's pes cavus is manifested by shortened plantar fascia (without marked contraction thereof or dropped forefoot), great toe (but not all toes) dorsiflexed, no dorsiflexion or varus deformity due to pes cavus, marked tenderness under metatarsal heads, and no very painful callosities. 


CONCLUSIONS OF LAW 

1. From April 8, 2011 to March 12, 2014, the criteria for a disability rating of 30 percent, but no higher, for pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur of the left foot have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2015). 

2. From April 8, 2011 to March 12, 2014, the criteria for a disability rating of 30 percent, but no higher, for pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur of the right foot have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2015). 

3. As of March 13, 2014, the criteria for a disability rating of 50 percent, but no higher, for bilateral plantar fasciitis with degenerative joint disease and calcaneal spurs have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5276 (2015). 

4. As of March 13, 2014, the criteria for a disability rating in excess of30 percent for bilateral pes cavus have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5278 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015). 

The notice requirements were accomplished in the April 2011 and August 2011 letters that were provided before the January 2012 initial adjudication of the increased rating claims. The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claims. He was told that the evidence must show that his service-connected disabilities had gotten worse. The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), affd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained. The Veteran's available service treatment and personnel records, VA and private treatment records, and lay statements have been obtained. 

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's' "evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405,407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The May 2011 and March 2014 VA examiners' opinions are adequate because the examiners considered the Veteran's service and post-service treatment records, described the disabilities in detail, and supported their opinions with evidence from their examinations and the Veteran's medical records. 

The Veteran has not indicated there are any additional records that VA should obtain on his behalf. Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 


Increased Ratings 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations. 38 U.S.C.A. § 1155. The disability must be viewed in relation to its history. 38 C.F.R. § 4.1. A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7. 

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 1 Vet. App. 55 (1994). The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. §4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14. 


Analysis: Pes Cavus, Plantar Fasciitis, Degenerative Joint Disease and Calcaneal Spurs ofthe Feet from April 8, 2011 to March 12, 2014 

The Veteran contends in his April 2011 claim that his residuals of a bilateral foot injury had worsened. In his November 2012 notice of disagreement, the Veteran reports that his feet require shoe supports and should be characterized as at least moderately severe. In July 2014, the Veteran's representative asserted that his rating should be increased above 10 percent as of the April 8, 2011 date of claim instead of as of the March 13, 2014 date of VA examination, because there was evidence of worsening prior to the March 2014 VA examination. 

For the appellate period from April 8,2011 to March 12, 2014, the RO rated the Veteran's pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur at 10 percent for each foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284. That diagnostic code and rating have been in effect since May 2001. Diagnostic Code 5284 provides for a 10 percent rating for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, and a 30 percent rating for severe foot injuries. 

The Board finds that for the appellate period from April 8, 2011 to March 12, 2014, the Veteran's foot injuries most nearly approximate severe foot injuries in both feet, warranting separate 30 percent ratings. The Board observes that this is the maximum schedular rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5284. The Board bases this conclusion on four factors: the Veteran's April 2011 report of worsening; his reports at his May 2011 VA examination of burning, aching, sharp, sticking, and cramping pain, as well as weakness, swelling, and fatigue; the May 2011 VA examiner's findings of tenderness bilaterally; and his frequent treatment from VA clinicians for bilateral foot pain. Therefore, a disability rating of 30 percent for each foot, but no greater, is warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284. 


Analysis: Bilateral Plantar Fasciitis with Degenerative Joint Disease and 
Calcaneal Spurs 

The Veteran, through his representative, contends in a July 2014 statement that a 50 percent rating is warranted for bilateral plantar fasciitis with degenerative joint disease under Diagnostic Code 5276. 

Effective as of March 13, 2014, the RO rated the Veteran's bilateral plantar fasciitis with degenerative joint disease and calcaneal spurs at 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276. Diagnostic Code 5276 provides for a 30 percent rating for bilateral flatfoot, severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. Diagnostic Code 5276 provides for a 50 percent rating for bilateral flatfoot, pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

The Board finds that for the appellate period as of March 13, 2014, the Veteran's bilateral plantar fasciitis with degenerative joint disease and calcaneal spurs most nearly approximate pronounced flatfoot, warranting a 50 percent rating. The Board observes that this is the maximum schedular rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5276. The Board bases this conclusion on the March 2014 VA examiner's findings of extreme tenderness of plantar surface of both feet, not improved by orthopedic shoes or appliances. Therefore, adisability rating of 50 percent, but no greater, for bilateral plantar fasciitis with degenerative joint disease and calcaneal spurs is warranted. 38 C.F.R. §§ 4.7,4.71a, Diagnostic Code 5276. 


Analysis: Bilateral Pes Cavus 

The Veteran, through his representative, contends in a July 2014 statement that a 50 percent rating is warranted for bilateral pes cavus under Diagnostic Code 5278. 

Effective as of March 13, 2014, the RO rated the Veteran's bilateral pes cavus at 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5278. Diagnostic Code 5278 provides for a 30 percent rating for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads. Diagnostic Code 5278 provides for a 50 percent rating for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. 

The Board finds that for the appellate period as of March 13, 2014, the Veteran's bilateral pes cavus warrants a 30 percent rating. The Board bases this conclusion on the March 2014 VA examiner's findings of shortened plantar fascia (without marked contraction thereof or dropped forefoot), great toe (but not all toes) dorsiflexed, no dorsiflexion or varus deformity due to pes cavus, marked tenderness under metatarsal heads, and no very painful callosities. Therefore, a disability rating in excess of30 percent for bilateral pes cavus is not warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278. 


Analysis: Extraschedular 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2)the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3)the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), affd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's bilateral foot disabilities, such as pain, deformity, and limitation of motion. Further, no other disabilities for which service connection is in effect are before the Board and neither he nor his representative has sought collective extraschedular consideration. The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted. 


ORDER 

From April 8, 2011 to March 12, 2014, a disability rating of 30 percent, and no higher, for pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur of the left foot is granted, subject to the applicable criteria governing the payment of monetary benefits. 

From April 8, 2011 to March 12, 2014, a disability rating of 30 percent, and no higher, for pes cavus, plantar fasciitis, degenerative joint disease and calcaneal spur of the right foot is granted, subject to the applicable criteria governing the payment of monetary benefits. 

As of March 13, 2014, a disability rating of 50 percent, and no higher, for bilateral plantar fasciitis with degenerative joint disease and calcaneal spurs is granted, subject to the applicable criteria governing the payment of monetary benefits. 

As of March 13, 2014, a disability rating in excess of30 percent for bilateral pes cavus is denied. 


REMAND 

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Here, VA provided the Veteran with an examination of his right thigh and knees in April 2014. While the examiner addressed the theory of causationopining on whether the Veteran's right thigh and bilateral knee disabilities were "proximately due to or the result of the Veteran's service connected condition, "the opinion section on aggravation of the claimed disorders by the service-connected bilateral foot disabilities was left blank. Consequently, a new VA examination is warranted. See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 1 Vet. App. 439 (1995). 

With respect to the Veteran's claimed acquired psychiatric disorder, a September 2010 VA treatment record shows that the Veteran is prescribed Alprazolam for anxiety. Further, he reported in a July 2011 statement that he has anxiety because of his service-connected bilateral foot disabilities. Finally, in October 2012 the Veteran submitted a WebMD article showing that his pain medications can cause mental and/or mood changes. Consequently, a VA examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, a remand of the issue of entitlement to a TDIU is warranted because it is inextricably intertwined with the issues of entitlement to service connection for bilateral knee disorders, neuropathy of the right thigh, and an acquired psychiatric disorder. Parker v. Brown, 1 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue). 

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his psychiatric, right thigh, and bilateral knee disorders, and take appropriate measures to obtain those records. Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file. See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action: 

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric, right thigh, and bilateral knee disorders that are not already of record. The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file. Any negative response should be in writing and associated with the claims file. 

2. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his psychiatric, right thigh, and bilateral knee disorders. He should be provided an appropriate amount of time to submit this lay evidence. 

3. After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present. The claims folder should be made available and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail. 

The examiner must opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is related to or had its onset during service. 

The examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused by his service-connected bilateral foot disabilities. 

The examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was aggravated beyond the natural progress of the disease by his service-connected bilateral foot disabilities. 

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following: 

 The Veteran's VA treatment records, including from September 2010, showing a prescription of Alprazolam for anxiety. 

The Veteran's July 2011 statement attributing his anxiety to his physical pain. 

The Veteran's October 2012 WebMD article listing mental/mood changes as side effects of his medication for his foot pain. 

 A May 14, 1969 Report of Medical History at separation from service. 

The examiner should give a reasoned explanation for all opinions provided. If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. All findings and conclusions should be set forth in a legible report. 

4. After physically or electronically associating any pertinent, outstanding records; the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any right thigh disorder found to be present. The claims folder should be made available and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail. 

The examiner must opine as to whether it is at least as likely as not that the Veteran's right thigh disorder is related to or had its onset during service. 

The examiner should state whether it is at least as likely as not that the Veteran's right thigh disorder was caused by his service-connected bilateral foot disabilities. 

The examiner should state whether it is at least as likely as not that the Veteran's right thigh disorder was aggravated beyond the natural progress of the disease by his service-connected bilateral foot disabilities. 

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following: 

 The Veteran's July 2011 statement attributing his right thigh numbness to repeated trauma during military exercises, and to nerve compression resulting from his service-connected bilateral foot disabilities. 

 The Veteran's February 2012 VA treatment record complaint of "occasional shooting pains down his right leg and numbness." 

The Veteran's March 2011 VA treatment record documenting gait deviation due to a right foot disorder. 

The Veteran's representative's July 2014 statement, citing Dr. Harrington for the proposition that dynamic analysis of gait alteration shows that it leads to pain, muscular dysfunction, and deformity of musculoskeletal system. 

A May 14, 1969 Report of Medical History at separation from service. 

The April 2014 VA examination report. 

The examiner should give a reasoned explanation for all opinions provided. If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. All findings and conclusions should be set forth in a legible report. 

5. After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any knee(s) disorder found to be present. The claims folder should be made available and reviewed by the examiner. All indicated studies should be performed, and all findings should be reported in detail. 

The examiner must opine as to whether it is at least as likely as not that the Veteran's knee(s) disorder is related to or had its onset during service. 

The examiner should state whether it is at least as likely as not that the Veteran's knee(s) disorder was caused by his service-connected bilateral foot disabilities. 

The examiner should state whether it is at least as likely as not that the Veteran's knee(s) disorder was aggravated beyond the natural progress of the disease by his service-connected bilateral foot disabilities. 

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following: 

 The Veteran's July 2011 statement attributing his knee(s) pain to his bilateral foot disability. 

 A November 2011 VA treatment record with an x-ray of normal knees. 

 A January 2012 VA treatment record with left knee MRI findings of "mild degenerative changes of the medial and patellofemoral compartments. Small joint effusion." 

 The Veteran's March 2011 VA treatment record documenting gait deviation due to a right foot disorder. 

 The Veteran's representative's July 2014 statement, citing Dr. Harrington for the proposition that dynamic analysis of gait alteration shows that it leads to pain, muscular dysfunction, and deformity of musculoskeletal system. 

 A May 14, 1969 Report of Medical History at separation from service. 

 The April 2014 VA examination report. 


The examiner should give a reasoned explanation for all opinions provided. If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. All findings and conclusions should be set forth in a legible report. 

6. Then readjudicate the appeal, including the issue of entitlement to a TDIU. If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


STEVEN D.REISS 
Veterans Law Judge, Board of Veterans' Appeals 



